ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 3
As per MPEP 714.12:
Once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. This does not mean that no further amendment or argument will be considered. Any amendment that will place the application either in condition for allowance or in better form for appeal may be entered. Also, amendments filed after a final rejection, but before or on the date of filing an appeal, complying with objections or requirements as to form are to be permitted after final action in accordance with 37 CFR 1.116(b). Amendments filed after the date of filing an appeal may be entered if the amendment complies with 37 CFR 41.33. See MPEP § 1206. Ordinarily, amendments filed after the final action are not entered unless approved by the examiner. See MPEP § 706.07(f), § 714.13 and § 1206.

In accordance with MPEP 714.12, should applicant overcome a rejection by amending or adding claims, the search concerning amended claims will need to be altered to the extent necessary to determine patentability.  Here, the proposed claim amendments (e.g. “only two target sequences” and the new limitations of the base compositions of the target sequences as per newly amended claim 1) have narrowed the scope of the claims by adding limitations not previously examined which may precipitate changes in the best prior art meeting the claims. Accordingly, the proposed amendment needs additional consideration and/or a refined search.  



Continuation of 12
The arguments set forth on pages 6-11 of the 01/12/2022 remarks are predicated on entry of the proposed amendments after final; however the amendments will not be entered (see continuation of 3 above). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571)270-1022.  The examiner can normally be reached Monday through Friday, 8:00 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  

/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639